Citation Nr: 0519800	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-22 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement for residuals of a motor vehicle accident, to 
include skull fracture, cracked vertebrae, kidney puncture, 
fractured left ankle, nerve damage, and concussion. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service in the Marine Corps 
from February 1974 to April 1974, and in the Army from July 
1979 to January 1984.  He was subsequently a member of a 
reserve unit until January 1985, but is not shown to have had 
any active or inactive duty for training during that period.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) that denied appellant's 
request to reopen a previously-denied claim for service 
connection for residuals of a motor vehicle accident.  During 
the pendancy of this appeal, RO reopened the claim and denied 
the claim on its merits.

Appellant testified in a hearing before the RO's Hearing 
Officer in October 2004.  A transcript of that testimony has 
been associated with the file.  


FINDINGS OF FACT

1.  Appellant's claim for service connection for residuals of 
an automobile accident was denied by a Rating Board decision 
in November 1985.  Appellant was notified of the denial but 
did not appeal within one year, and the denial became final.

2.  Evidence added to the file since the November 1985 Rating 
Board decision bears directly and substantially on the 
specific matter under consideration, is not cumulative and 
redundant of the evidence of record, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.

3.  Evidence of record does not show that appellant was on 
active duty, active duty for training, or inactive duty for 
training at the time of his automobile accident in March 
1984.  It is not shown by objective evidence that he was on 
his way to any training at the time of the accident in 
question.

CONCLUSIONS OF LAW

1.  Evidence received since the November 1985 decision is new 
and material; the claim for service connection for residuals 
of an automobile accident is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Residuals of appellant's motor vehicle accident were not 
incurred in or aggravated by military service or during 
active or inactive duty for training.  38 U.S.C.A. §§ 101, 
105, 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen a claim for service connection was received in January 
2000.  The original rating decision of September 2000, the 
Statement of the Case (SOC) in October 2000, and the 
Supplemental Statements of the Case (SSOC) in October 2001 
and November 2004 all listed the evidence on file that had 
been considered in formulation of the decision.  RO sent 
appellant a pre-VCAA duty-to-assist letter in February 2000, 
prior to the initial adjudication, and also sent appellant 
VCAA duty-to-assist letters in March 2001 and November 2003, 
after enactment of the VCAA and during the pendancy of this 
appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and private treatment records.  Appellant has not identified 
any other medical providers, including VA, who may have 
relevant evidence.  Appellant has not been afforded a VA 
medical examination, but in this case the etiology and/or 
severity of the medical condition are not at issue; rather, 
the issue turns on appellant's military status at the time 
that the injury occurred.  Further, numerous attempts to 
verify any active or inactive duty for training have been 
made, without success.  There appears to be no additional 
source that could be contacted on this matter.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The issue in this case is whether appellant was on active 
duty or some reserve training status at the time of his 
automobile accident in March 1984.  Specifically, the matter 
revolves around whether he was on his way to an inactive duty 
training exercise at the time of the motor vehicle accident 
in question.

Appellant's service medical records (Marine Corps February 
1974 to April 1974, and Army July 1979 to January 1984) are 
on file.  There is nothing therein to indicate that appellant 
had a motor vehicle accident in service, nor has appellant 
claimed that his injuries arose during that period of active 
service.

Appellant submitted a claim for service connection for corns 
on both feet in February 1984.  He was scheduled for a VA 
medical examination in March 1984 but he failed to report.  
Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in April 1984 that he was unable to report for 
examination because he had been hospitalized consequent to a 
recent motor vehicle accident; he did not claim service 
connection for the accident at that time.  

The file contains orders reassigning appellant from the 309th 
Ordnance Company (Ammo) to duty with the 962nd Ordnance 
Company (Ammo), U.S. Army Reserve, effective February 1984.  
A discharge certificate is on file showing that appellant was 
discharged from the Army Reserve effective January 1985.  

In May 1985, appellant submitted a claim for service 
connection for residuals of a motor vehicle accident in March 
1984.  The specifically claimed residuals included three 
cracked vertebrae, skull fracture, punctured kidney, 
dislocated left ankle, concussion, hematuria, and nerve 
damage.

Records from Champlain Valley Doctors Hospital, a private 
medical provider, show that appellant received treatment for 
multiple lacerations and contusions, cerebral concussion, and 
post-traumatic encephalopathy consequent to a motor vehicle 
accident on March 11, 1984.  The Emergency Room admission 
shows that the accident occurred at 12:00 noon.  X-rays 
showed fracture of the L1 vertebra, left ankle, and medial 
malleolus; the skull X-ray was normal.  Intravenous pyelogram 
(IVP) disclosed probable contusion of the left kidney.  The 
inpatient treatment note does not disclose whether appellant 
was in uniform when he was brought to the hospital, or 
whether any effort was made to notify his Army Reserve unit.

The file contains a number of private medical records from 
the period March 1984 to September 1984 showing appellant's 
progress in recovering from his motor vehicle accident.  
Nothing in these treatment records relates to appellant's 
Army Reserve activities.  Appellant's wife informed the 
medical provider that appellant was backing out of his 
driveway of his home when he was hit sideways by another 
vehicle, but she did not discuss his destination or his duty 
status.  Reference is made in some of the records to his 
employment at a laboratory, but there is no reference in any 
of these contemporaneous records to any reserve training.  
There is no reference in the original claim documents to any 
training.

RO issued a rating decision in November 1985 denying service 
connection for residuals of a motor vehicle accident, based 
on a determination that the accident in question occurred 
after appellant's discharge from service in January 1984.  
Appellant was notified of the denial by letter in January 
1986.  He did not appeal within one year, and the denial 
accordingly became final.

Appellant submitted the instant claim for service connection 
in January 2000.  His claim asserted that the injury occurred 
during active duty or inactive duty for training with the 
Army Reserve.  RO issued a rating decision in September 2000 
that denied reopening the claim, based on a determination 
that the previous denial of service connection in November 
1985 was final and that new and material evidence had not 
been received in support of a request to reopen the claim.  
Some documents include the contention that appellant felt he 
was still in service control at the time of the accident as 
he had been made part of a reserve unit after discharge from 
active duty.

Appellant submitted a letter to VA in September 2000 
asserting that when he was discharged from active duty and he 
was issued an identification card and orders to report to an 
Army Reserve unit in New York State.  Appellant was initially 
allocated to the 309th Ordnance Company, but he requested and 
received reassignment to the 962nd Ordnance Company.  Before 
he could attend his first drill with the Army Reserve, 
appellant was hit by another car.  When appellant finally 
reported to the Army Reserve for duty, he had a cast on his 
leg, and he was discharged from the Army Reserve at that 
point.

Appellant's wife submitted a lay statement in July 2001 
stating that, to the best of her recollection, appellant was 
in uniform getting ready to depart for his first Army Reserve 
meeting.  He never made it to the meeting because he was 
struck by another vehicle.

The file contains a letter from Captain P.E.H., commander of 
the 962nd Ordnance Company, dated July 2001.  The letter 
asserts that on March 11, 1984, the date of appellant's 
accident, the unit was scheduled to conduct the second day of 
a two-day drill assembly.  The letter also states that 
appellant was assigned to the unit effective February 1984 
but received no credit for drill attendance during fiscal 
year 1984.

Appellant submitted a VA Form 9 in July 2001 asserting that 
he was on his way to the reserve unit to drill when the 
automobile accident occurred, and that he was in uniform at 
the time.  Appellant was carrying his assignment orders for 
the purpose of signing in to the unit.

RO issued a Supplemental Statement of the Case (SSOC) in 
October 2001 that reopened the claim and denied service 
connection on the merits.

RO submitted a Personnel Information Exchange System (PIES) 
request in March 2003 for documentation of an official line 
of duty (LOD) investigation of appellant's accident-related 
injuries.  The service responded that there was no such 
documentation of record.

Appellant testified before RO's Hearing Review Officer in 
October 2004.  Appellant testified that appellant's motor 
vehicle accident caused him to be hospitalized for three or 
four months; his injuries included a punctured kidney and 
four cracked vertebrae (Transcript, pg. 2).  He also had a 
concussion, and had to have his left ankle reconstructed so 
that he could walk (Transcript, pg. 4).  Appellant served on 
active duty from 1976 to 1984, was a good soldier, and 
received no punitive actions (Transcript, pg. 3-4).  
Appellant contends that his honorable discharge from the Army 
Reserve is evidence that his absence from drill was due to 
injury rather than some other reason (Transcript, pg. 3).   

III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
November 1985.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The instant request to reopen the claim for service 
connection was received in January 2000.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).  

The evidence added to the file since the rating decision in 
November 1985 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

New evidence includes that lay statement from appellant's 
wife that he was in uniform and on the way to drill at the 
time of the accident, appellant's reassignment orders within 
the Army Reserve, the letter from the commander of 
appellant's designated Army Reserve unit, and appellant's 
testimony in regard to the circumstances surrounding the 
accident.  These items relate directly to the issue of 
whether appellant was engaged in the performance of reserve 
duty at the time of the accident, which is directly relevant 
to the key issue under contention and is therefore material.  

In sum, the additional medical and lay evidence is new in the 
sense that that it previously was not before agency 
adjudicators, and it relates directly to the question of 
whether appellant's motor vehicle accident occurred in 
conjunction with a military activity.  Hence, such new 
evidence is material for purposes of reopening the claim, and 
the claim must be reopened.   Appellant's claim is granted to 
that extent.

Entitlement to Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by active duty for 
training, or for injury incurred in inactive duty for 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

The term "active military service" can mean any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2004).  The 
term "active military service" also means any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24)(C) (West 2002); 38 C.F.R. § 3.6(a) (2004).   

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered, in active military service, whether 
on active duty or on authorized leave, unless such injury or 
disease was the result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 
2002) (emphasis added).

Any individual who, (1) when authorized or required by 
competent authority, assumes an obligation to perform ACDUTRA 
or INACDUTRA; and (2) who is disabled from an injury incurred 
while proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA 
or INACTDUTRA as the case may be. VA will determine whether 
such individual was so authorized or required to perform such 
duty, and whether the individual was disabled from an injury 
so incurred.  In making such determination, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for such duty; the method of travel 
performed; and the immediate cause of the disability.  
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by reason of this paragraph, the burden 
of proof shall be on the claimant.  38 C.F.R. § 3.6(e) (2004) 
(emphasis added).

The pivotal question in this case is whether appellant was 
performing inactive duty for training (specifically whether 
he was on his way to such training) at the time of his 
accident.  The evidence shows that appellant was a member of 
the U.S. Army Reserve at the time of the accident, as shown 
by his subsequent honorable discharge from the Army Reserve.  
The evidence shows that he was assigned to the 962nd Ordnance 
Company, as shown by the assignment orders.  The evidence 
shows that the 962nd Ordnance Company was conducting the 
second day of a two day drill on the day of the accident, as 
shown by the letter from the commander of that unit.  
However, the Board finds that appellant has not met his 
burden of proof that he was en route to his duty station at 
the time of the accident.

The regulation requires VA to consider the time of day that 
an accident occurred versus the time that the claimant was 
scheduled to report for duty, and in this case the emergency 
room record shows that the accident occurred at 12:00 noon on 
March 11.  According to the letter by the commander of the 
962nd Ordnance Company, the unit drill was scheduled for 
March 10 and 11.  The Board notes that a new unit member 
would customarily report and sign in on the first day of 
drill, and would not be proceeding to his first drill weekend 
on the afternoon of the second day.  Both the time and the 
day of the accident are therefore evidence that appellant was 
not proceeding to drill at the time his injuries occurred.  
Significantly, he was not credited for any time training with 
the reserve unit, suggesting apparently that he did not go to 
the first day of training.  Further, no orders, specific to 
this individual, have been provided revealing that he was 
ordered to training that day.

The Board also finds it significant that there is no line of 
duty determination (LOD) by the 962nd Ordnance Company to 
show that the accident was duty-related.  The specific 
purpose of an LOD is to establish that an injury was incurred 
pursuant to military duties, and the absence of an LOD is 
telling.  

The affirmative evidence supporting appellant's claim that he 
was en route to drill at the time of the accident consists of 
appellant's testimony and the letter by his wife stating that 
as far as she can remember appellant was on the way to his 
designated Army Reserve unit, in uniform, at the time that 
the accident happened.  The Board finds that this evidence is 
not sufficient to satisfy the claimant's burden in 
demonstrating that a travel injury was incurred consequent to 
ACDUTRA or INACDUTRA, particularly since the date and time of 
the accident, the absence of credit or orders, and the 
absence of an LOD, argue against appellant's account.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, particularly since 
in this narrow situation the burden is no the claimant to 
show that his travel was pursuant to active duty.  The 
benefit-of-the-doubt rule accordingly does not apply. 


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a motor vehicle accident 
is reopened.  Service connection for residuals of a motor 
vehicle accident is denied on the merits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


